09-1292-ag
         Andrias v. Holder
                                                                                       BIA
                                                                                    Lamb, IJ
                                                                                A99-607-716
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 26 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                ROBERT D. SACK,
 9                DEBRA ANN LIVINGSTON,
10                         Circuit Judges.
11       ______________________________________
12
13       NINA M. M. ANDRIAS,
14                Petitioner,
15
16                           v.                                 09-1292-ag
17                                                              NAC
18       ERIC H. HOLDER, JR.,
19       UNITED STATES ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Yee Ling Poon; Robert Duk-Hwan Kim;
24                                     Law Offices of Yee Ling Poon, LLC,
25                                     New York, New York.
1    FOR RESPONDENT:        Tony West, Assistant Attorney
2                           General; John C. Cunningham, Senior
3                           Litigation Counsel; Joseph D. Hardy,
4                           Trial Attorney, Office of
5                           Immigration Litigation, United
6                           States Department of Justice,
7                           Washington, D.C.

8        UPON DUE CONSIDERATION of this petition for review of a

9    Board of Immigration Appeals (“BIA”) decision, it is hereby

10   ORDERED, ADJUDGED, AND DECREED, that the petition for review

11   is DENIED.

12       Nina M. M. Andrias, a native and citizen of Indonesia,

13   seeks review of a March 5, 2009 order of the BIA affirming

14   the January 15, 2008 decision of Immigration Judge (“IJ”)

15   Elizabeth Lamb, which denied Andrias’s application for

16   asylum and withholding of removal.   In re Nina M. M. Andrias

17   No. A099 607 716 (BIA Mar. 5, 2009), aff’g No. A099 607 716

18   (Immig. Ct. N.Y. City Jan. 15, 2008).   We assume the

19   parties’ familiarity with the underlying facts and

20   procedural history of this case.

21       Because, in its order, the BIA adopted and supplemented

22   the IJ’s decision, we review both decisions.     See Yan Chen

23   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).     The

24   applicable standards of review are well-settled.     See

25   8 U.S.C. § 1252(b)(4)(B); see, Corovic v. Mukasey, 519 F.3d


                                  2
1    90, 95 (2d Cir. 2008); Salimatou Bah v. Mukasey, 529 F.3d

2    99, 104 (2d Cir. 2008).

3        The agency did not err in denying Andrias’s application

4    for asylum and withholding of removal.     Andrias does not

5    challenge the agency’s finding that the harm she suffered

6    did not rise to the level of persecution.     Nor does she

7    argue that she would be singled out for persecution if

8    returned to Indonesia.    Instead, she contends that there

9    exists in Indonesia a pattern or practice of persecution

10   against ethnically Chinese and Christian Indonesians.        See

11   8 C.F.R. § 1208.13(b)(2)(iii).     However, the BIA has found

12   time and again that no such pattern or practice has been

13   proven.   In re A-—, 23 I. & N. Dec. 737, 741 (BIA 2005)

14   (citing Lie v. Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005)).

15   This Court has found no error in such decisions.     See, e.g.,

16   Santoso v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).

17   Although the agency errs if it ignores a pattern or practice

18   claim, see Mufied v. Mukasey, 508 F.3d 88, 91-93 (2d Cir.

19   2007), it did not do so here, see Xiao Ji Chen v. U.S. Dep’t

20   of Justice, 471 F.3d 315, 338 n.17 (2d Cir. 2006) (“[W]e

21   presume that an IJ has taken into account all of the

22   evidence before him, unless the record compellingly suggests


                                    3
1    otherwise.”).

2        Because the agency did not err in concluding that

3    Andrias was not eligible for asylum, it did not err in

4    denying her application for withholding of removal.     See

5    Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

6        For the foregoing reasons, the petition for review is

7    DENIED.   Having completed our review, we DISMISS the

8    petitioner's pending motion for a stay of removal as moot.

 9
10                               FOR THE COURT:
11                               Catherine O’Hagan Wolfe, Clerk
12
13




                                   4